DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
 
Response to Arguments
In response to the previous 35 USC 101 rejection, Applicants arguments have been fully considered but are not persuasive.  Applicants argue that “the claims are no longer simply a concept of determining and storing road complexity based on connected roads, but instead now actually cause vehicles to move along particular routes and/or actually test vehicles in operation using the determined road complexity of the connected roads”. Examiner respectfully disagrees. Applicant is reminded that claims are interpreted under their broadest reasonable interpretation. The amended claim limitations including “using the determined road complexity to cause a vehicle to move along a particular route and/or to test a vehicle in operation” do not positively require controlling the vehicle to move along a particular route based on the determined road complexity.  Further, Applicant’s specification recites “analysis module 132 can determine road complexity of a map in a region, for example, for route planning, route testing, and/or the like” and “processing circuitry 130 can include a road segment connection module (also referred to as a connection module) 131, a road complexity analysis module (also referred to as an analysis module) 132, and a routing module 133” (see at least [0038], [0043]), which appear to refer to generic computer components. The limitations including the threshold being selected to allow for a more accurate determination of road complexity in the connected road than would be possible using the individual road segments that were connected to form the connected road and using the determined road complexity to cause a vehicle to move along a particular route and/or to test a vehicle in operation appear to recite an intended use and cover performance of the limitations in the mind but for the recitation of generic computer components in a vehicle control or testing environment.   Further, the additional elements of using “circuitry”, “storage medium”, and “memory to store the road complexity of the one of the connected roads” to perform “connecting”, “determining”, “threshold being selected”, “using”, and “storing” steps amounts to no more than mere instructions to apply the exception using a generic computer components in a vehicle control environment.  Accordingly, the 35 USC 101 rejection is maintained.
In response to the previous claim objections, the previous claim objections are withdrawn in light of the present claim amendments.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-4, 7-14, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11, and 20 recite the limitations the threshold being selected to allow for a more accurate determination of road complexity in the connected road than would be possible using the individual road segments that were connected to form the connected road and using the determined road complexity to cause a vehicle to move along a particular route and/or to test a vehicle in operation. The closest reference in Applicant’s specification appears to be [0043]: The road complexity can be used in field operation test planning, vehicle evaluation, automated driving software development, and the like…The road complexity can be determined based on roads, such as connected roads, having lengths longer than the first threshold, [0044]: The curve information may not be determined accurately based on individual road segments 531-539, however, can be determined accurately based on the connected road 501, [0086]: at least one route can be sent to the output interface circuitry 152 and/or the communication devices 170. The process 200 proceeds to S299, and terminates., but the specification does not sufficiently describe the threshold being selected wherein the threshold being selected to allow for a more accurate determination of road complexity in the connected road than would be possible using the individual road segments that were connected to form the connected road and using the determined road complexity to cause a vehicle to move along a particular route and/or to test a vehicle in operation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-14, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 20 recite the limitation the threshold being selected to allow for a more accurate determination of road complexity in the connected road than would be possible using the individual road segments that were connected to form the connected road.  It is unclear to what is required by “than would be possible”.  The term “more accurate” in the claims is a relative term which renders the claim indefinite. The term “more accurate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-14, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claim 1 is directed to an apparatus, claim 11 is directed to a method, and claim 20 is directed to a non-transitory computer readable storage medium having instructions stored thereon that when executed by processing circuitry causes the processing circuitry to perform a method; therefore, claims 1, 11, and 20 are within at least one of the four statutory categories.  
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes the limitations that recite an abstract idea and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites an apparatus, non-transitory machine-readable medium, and method for obtaining a first map of a region having road segments, the first map including first nodes located at edges of the first map, second nodes separating two adjacent road segments, and third nodes separating more than two adjacent road segments; connecting adjacent road segments that are separated by the second nodes to form respective connected roads, an end of each of the connected roads being longer than a threshold, determining, based on the first map having the road segments, a second map having the connected roads, determining road complexity of one of the connected roads in the second map for route planning and/or testing, the road complexity including one of: ramp information, curve information, lane information, orientation information, hill information, tunnel information, and speed limit information of the one of the connected roads; the threshold being selected to allow for a more accurate determination of road complexity in the connected road than would be possible using the individual road segments that were connected to form the connected road; using the determined road complexity to cause a vehicle to move along a particular route and/or to test a vehicle in operation; and storing the road complexity of the one of the connected roads.  
The limitations of obtaining a first map of a region having road segments, the first map including first nodes located at edges of the first map, second nodes separating two adjacent road segments, and third nodes separating more than two adjacent road segments; connecting adjacent road segments that are separated by the second nodes to form respective connected roads, an end of each of the connected roads being longer than a threshold, determining, based on the first map having the road segments, a second map having the connected roads, determining road complexity of one of the connected roads in the second map for route planning and/or testing, the road complexity including one of: ramp information, curve information, lane information, orientation information, hill information, tunnel information, and speed limit information of the one of the connected roads, the threshold being selected to allow for a more accurate determination of road complexity in the connected road than would be possible using the individual road segments that were connected to form the connected road; using the determined road complexity to cause a vehicle to move along a particular route and/or to test a vehicle in operation; and storing the road complexity of the one of the connected roads, as drafted, is a process, non-transitory machine-readable medium, and apparatus, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “circuitry”, “storage medium”, and “memory to store the road complexity of the one of the connected roads”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “circuitry”, “storage medium”, and “memory to store the road complexity of the one of the connected roads” language, “determining”, “threshold being selected” and “using” in the context of these claims encompasses the a person drawing a first map with segments and nodes; drawing lines to connect nodes to form roads in a second map, determining and drawing a complexity of the connected nodes, and using the result.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recites an abstract idea.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements—using a circuitry to perform the connecting, determining, threshold being selected, using, and storing steps.  The circuitry, memory, and storage medium are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  The threshold being selected, using, storing road complexity step in memory is recited at a high level of generality (i.e. as a general means of storing the determined road complexity step), and amounts to mere post solution storing, which is a form of insignificant extra-solution activity. Also, the “circuitry” and “non-transitory computer readable storage medium having instructions…causes the processing circuitry to perform a method” merely describes how to generally “apply” the otherwise mental judgements in a generic processing environment. The “circuitry” and “non-transitory computer readable storage medium having instructions…causes the processing circuitry to perform a method” is recited at a high level of generality and merely automates the obtaining, connecting, and determining steps.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims 1-4, 7-14, 17-20 are directed to an abstract idea.
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “circuitry”, “storage medium”, and “memory to store the road complexity of the one of the connected roads” to perform “connecting”, “determining”, “threshold being selected”, “using”, and “storing” steps amounts to no more than mere instructions to apply the exception using a generic computer components in a vehicle control environment.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  And as discussed above, the additional limitations of “memory to store the road complexity of the one of the connected roads,” the examiner submits that these limitations are insignificant extra-solution activities.  Also, the “circuitry” and “non-transitory computer readable storage medium having instructions…causes the processing circuitry to perform a method” merely describes how to generally “apply” the otherwise mental judgements in a generic processing environment. The “circuitry” and “non-transitory computer readable storage medium having instructions…causes the processing circuitry to perform a method” is recited at a high level of generality and merely automates the obtaining, connecting, threshold being selected, using, and determining steps.  The claims 1-4, 7-14, 17-20 are not patent eligible.
Dependent claim(s) 2-4, 7-10, 12-14, 17-19, do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception additional elements that do not integrate the judicial exception into a practical application and do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application.. Therefore, dependent claims 2-4, 7-10, 12-14, 17-19 are not patent eligible under the same rationale as provided for in the rejection of independent claim 1.  The claims 1-4, 7-14, 17-20 is/are ineligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 10-12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20220075387 (“Choi”) in view of US 20190114909 (“Halama”).

As per claims, 1, 11, and 20, Choi discloses an apparatus comprising: 
interface circuitry configured to obtain a first map of a region having road segments (see at least abstract, [0012]: map information may be generated based on information obtained by a sensor provided in the vehicle while the vehicle to generate the map information drives on a road, [0084]: divide the map information based on a junction of a road to generate a plurality of road segments. Here, the road segment may include information about road and road surrounding environments that connect adjacent junctions, [0108]-[0109]), 
the first map including first nodes located at edges of the first map (see at least abstract, [0103]-[0104]: edge may include a relative distance, direction, and error value between two nodes based on location information included in each of the two nodes, [0108]-[0111]: processor 220 may plan a node at which an edge greater than or equal to a predetermined value (e.g., three) of a plurality of nodes included in the generated map information is connected (or crossed) as a node corresponding to a junction, [0113]-[0116]: processor 220 may plan a node in which three or more edges are connected, among a plurality of nodes included in the map information, as junctions 231, 232, 233, 234 of the road, Fig. 2D), 
second nodes separating two adjacent road segments (see at least abstract, [0108]-[0111]: processor 220 may plan a node at which an edge greater than or equal to a predetermined value (e.g., three) of a plurality of nodes included in the generated map information is connected (or crossed) as a node corresponding to a junction, [0113]-[0116]: processor 220 may plan a node in which three or more edges are connected, among a plurality of nodes included in the map information, as junctions 231, 232, 233, 234 of the road, Fig. 2D), and 
third nodes separating more than two adjacent road segments (see at least abstract, [0108]-[0111]: processor 220 may plan a node at which an edge greater than or equal to a predetermined value (e.g., three) of a plurality of nodes included in the generated map information is connected (or crossed) as a node corresponding to a junction, [0113]-[0116]: processor 220 may plan a node in which three or more edges are connected, among a plurality of nodes included in the map information, as junctions 231, 232, 233, 234 of the road, Fig. 2D); 
processing circuitry configured to: 
connect adjacent road segments that are separated by the second nodes to form respective connected roads, an end of each of the connected roads being one of (i) the first nodes and (ii) the third nodes (see at least abstract, [0117]: processor 220 may connect the road segment in which the junctions are identical, among a plurality of road segments, [0118]-[0119]: may connect the same junctions with respect to the same road segments when the junctions among the plurality of road segments exist. Here, the connected road segment is referred to as a set (or macro road segment) of the road segment, Fig. 2E), 
determine, based on the first map having the road segments, a second map having the connected roads (see at least abstract, [0117]: processor 220 may connect the road segment in which the junctions are identical, among a plurality of road segments, [0118]: may connect the same junctions with respect to the same road segments when the junctions among the plurality of road segments exist. Here, the connected road segment is referred to as a set (or macro road segment) of the road segment, Fig. 2E); and 
determine road complexity of one of the connected roads in the second map for route planning and/or testing (see at least abstract, [0067]: map information may include information about the road such as length, direction, height, curvature, traffic lane (e.g., solid line, dotted line, central line, stop line, or the like), and may include information about surrounding environment of the road such as a traffic light, a road sign, a landmark, or the like, present around the road, [0120]-[0122]: set of road segments may include location information of each of the junctions, information about the distance between the junctions, information about a driving path, and an error value), 
the road complexity including one of: ramp information, curve information, lane information, orientation information, hill information, tunnel information, and speed limit information of the one of the connected roads (see at least abstract, [0067]: map information may include information about the road such as length, direction, height, curvature, traffic lane (e.g., solid line, dotted line, central line, stop line, or the like), and may include information about surrounding environment of the road such as a traffic light, a road sign, a landmark, or the like, present around the road, [0120]-[0122]: set of road segments may include location information of each of the junctions, information about the distance between the junctions, information about a driving path, and an error value); and 
use the determined road complexity to cause a vehicle to move along a particular route and/or to test a vehicle in operation (see at least abstract, [0067]: map information may include information about the road such as length, direction, height, curvature, traffic lane (e.g., solid line, dotted line, central line, stop line, or the like), and may include information about surrounding environment of the road such as a traffic light, a road sign, a landmark, or the like, present around the road, [0120]-[0122]: set of road segments may include location information of each of the junctions, information about the distance between the junctions, information about a driving path, and an error value, [0139]: control driving of the vehicle 1 based on the received road segment); 
memory to store the road complexity of the one of the connected roads (see at least abstract, [0067], [0120]-[0122]: processor 220 may distinguish a specific road segment among the plurality of road segments through the unique identifier assigned to the road segment, thereby transmitting a specific road segment among the plurality of road segments to the electronic device 100, and generating or managing a specific road segment among the plurality of road segments, [0187]: electronic device 100 may further include at least one of a memory).
Choi does disclose when the length of the road section (e.g., 100 km) included in the plurality of road segments 641, 642, 643, 644 is greater than or equal to a preset value (e.g., 50 km), the processor may receive, from the external electronic device, some road segments 641, 642 adjacent to the location of the vehicle among a plurality of road segments 641, 642, 643, 644 based on the location information of the vehicle 1 (see at least abstract, [0164], [0169]), but Choi does not explicitly disclose a length of one of connected roads being longer than a threshold.
However, Halama a length of one of connected roads being longer than a threshold, the threshold being selected to allow for a more accurate determination of road complexity in the connected road than would be possible using the individual road segments that were connected to form the connected road (see at least abstract, [0007]: wherein each segment in a cluster is connected to at least one other segment in the cluster; [0088]: cluster creation algorithm works by expanding out from the initial segment in all directions and iteratively adding to the cluster all of the connected segments until the length of the road network covered by the cluster exceeds some defined threshold value. The threshold value may be defined at any suitable value depending on the desired cluster size and the attributes of the road network. For example, the threshold value may be set at about 1 km. A cluster is thus built around an initial segment by first adding into the cluster all segments that are connected to the initial segment (i.e. segments of one degree distance in the network from the initial segment). Next, segments of two degree distance (i.e. all segments that are connected to the segments connected to the initial segment added into the cluster during the first step), and three degree distance, and so on, are added into the cluster until the cluster reaches the desired size, L.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Choi by incorporating a length of one of connected roads being longer than a threshold as taught by Halama in order to inform road users of areas of a road network. 

	As per claims 2 and 12, Choi discloses wherein lengths of the road segments are shorter than the threshold (see at least abstract, [0159]-[0160]: If there are a plurality of road segments corresponding to the road present in the path, when the processor 130 identifies that the length of the road section included in the plurality of road segments is less than a predetermined value, the processor 130 may receive the entire plurality of road segments from the external electronic device 200 through the communication unit 120. The predetermined value may be a value set by the initial or user and may be changed by the user.).

As per claim(s) 10 and 19, Choi discloses wherein the processing circuitry is further configured to obtain at least one route based on the road complexity (see at least abstract, [0150]-[0151]: path search algorithm may be implemented as an algorithm such as A Star (A *, A Star), a Dijkstra, a Bellman-Ford, a Floyd, etc., which enables search for the shortest driving distance, and may be implemented as an algorithm for searching the shortest driving time by differently applying a weight to an edge (or an edge graph connecting a junction) connecting the nodes according to traffic information (e.g., traffic congestion, traffic accident, road damage, rain, etc.), [0177]: changing the path of the vehicle to drive the vehicle 1 to a destination via another road adjacent to the junction by avoiding the congested section).

Claim(s) 3-4, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Halama, and further in view of US 20200192368 (“Bonanni”).

	As per claims 3 and 13, Choi discloses wherein the processing circuitry is further configured to: 
determine whether the first map is to be divided (see at least abstract, [0083]: map information is divided based on a junction of the road); and 
when the first map is determined to be divided, divide the first map into multiple first sub-maps (see at least abstract, [0083]: map information is divided based on a junction of the road); 
determine, based on the first sub-maps, second sub-map by connecting the road segments into connected sub-roads (see at least abstract, [0117]: processor 220 may connect the road segment in which the junctions are identical, among a plurality of road segments, [0118]: may connect the same junctions with respect to the same road segments when the junctions among the plurality of road segments exist. Here, the connected road segment is referred to as a set (or macro road segment) of the road segment, Fig. 2E); 
combine connected sub-roads to form the connected roads in the second map (see at least abstract, [0117]: processor 220 may connect the road segment in which the junctions are identical, among a plurality of road segments, [0118]: may connect the same junctions with respect to the same road segments when the junctions among the plurality of road segments exist. Here, the connected road segment is referred to as a set (or macro road segment) of the road segment, Fig. 2E).
Choi does not explicitly disclose based on the first sub-maps, second sub-maps by connecting the road segments into connected sub-roads; and combine the connected sub-roads in the second sub-maps to form the connected roads in the second map. 
However, Bonanni teaches determine, based on the first sub-maps, second sub-maps by connecting the road segments into connected sub-roads (see at least abstract, [0118]-[0122]: hyper-graph 1400 includes a first node 1401, a second node 1402, a third node 1403, and a fourth node 1404; fourth node 1404 corresponds to a first subgraph 1404 having a first subgraph node 1411, a second subgraph node 1412 and a third subgraph node 1413; third subgraph node 1413 represents a second subgraph 1413; Fig. 13, Fig. 14); and 
combine the connected sub-roads in the second sub-maps to form the connected roads in the second map (see at least abstract, [0118]-[0122]: hyper-graph 1400 includes a first node 1401, a second node 1402, a third node 1403, and a fourth node 1404; fourth node 1404 corresponds to a first subgraph 1404 having a first subgraph node 1411, a second subgraph node 1412 and a third subgraph node 1413; third subgraph node 1413 represents a second subgraph 1413, Fig. 13, Fig. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Choi by incorporating determine, based on the first sub-maps, second sub-maps by connecting the road segments into connected sub-roads; and combine the connected sub-roads in the second sub-maps to form the connected roads in the second map as taught by Bonanni in order to help make the computational requirements involved in map generation more manageable and efficient.

As per claims 4 and 14, Choi discloses wherein the processing circuitry is configured to divide the first map based on at least one of: a number of the road segments and a size of the region (see at least abstract, [0003]-[0009]: precision map has been generated and managed as a block type (e.g., 100 m×100 m) like a related-art navigation map, and there may be a case where a road is not present in a streamed tile, or only a portion of a road is present on a streamed map where a road is overlapped with another tile, [0011], [0084]: divide the map information based on a junction of a road to generate a plurality of road segments. Here, the road segment may include information about road and road surrounding environments that connect adjacent junctions, [0170]-[0173]: when a junction exists in a road present in a path, the processor 130 may receive, from the external electronic device 200, a plurality of segments corresponding to the road and present in the path and at least one road segment, though not being present in the path, corresponding to a road connected to a junction).
Choi does not explicitly disclose wherein the processing circuitry is configured to determine whether the first map is to be divided based on at least one of: a number of the road segments and a size of the region.
However, Bonanni teaches wherein the processing circuitry is configured to determine whether the first map is to be divided based on at least one of: a number of the road segments and a size of the region (see at least abstract, [0114]-[0115]: graph/subgraph edges represent spatial constraints between two graph/subgraph nodes and/or logical connections between two graph/subgraph nodes. For example, a spatial constraint can be a road that connects two graph/subgraph nodes together. A logical connection can be associated with reachability. In an embodiment, reachability refers to whether the AV system 120 can travel from one graph/subgraph node to another graph/subgraph node in a certain amount of time. Alternatively or additionally, reachability can refer to whether two nodes are within a predefined geo-fenced area from each other. For example, assume that the predefined geo-fenced area includes a 100 km radius. In this instance, an edge connecting two nodes may represent that the nodes are within 100 km of each other, and thus the AV system 120 can traverse from one node to the other node within a certain amount of time (or energy budget, cost of transportation) deemed reasonable by, for example, a user or manufacturer or a service provider (for example a ride-hailing service), [0119]-[0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Choi by incorporating wherein the processing circuitry is configured to determine whether the first map is to be divided based on at least one of: a number of the road segments and a size of the region as taught by Bonanni in order to help make the computational requirements involved in map generation more manageable and efficient.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Halama, and further in view of US 20080071465 (“Chapman”).

As per claims 7 and 17, Choi discloses connected roads, but does not explicitly disclose wherein the one of the connected roads includes a ramp; and the processing circuitry is further configured to determine merge achievability for the ramp based on the road complexity of the one of the connected roads and information of a vehicle to merge onto the one of the connected roads.
However, Chapman teaches wherein the one of the connected roads includes a ramp; and the processing circuitry is further configured to determine merge achievability for the ramp based on the road complexity of the one of the connected roads and information of a vehicle to merge onto the one of the connected roads (see at least abstract, [0039]: some road traffic condition information may take the form of data samples provided by various data sources, such as data sources associated with vehicles to report travel characteristics of the vehicles, [0057]: road 204 is an on-ramp that connects the northbound lane 201b of road 201 to the eastbound lane group 202b of road 202. Road 203 is a local frontage road adjoining road 202, [0226]: generate predictions at each of multiple future times for each road or road segment in the indicated geographic area. In step 1956, the subroutine then optionally performs post-processing of the predicted future traffic conditions information, such as to include merging, averaging, aggregating, selecting, comparing, or otherwise processing one or more sets of output data from the one or more predictive models. In step 1958, the subroutine stores the predicted future traffic conditions information, and in step 1960 optionally provides the predicted traffic conditions information to one or more clients.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Choi by incorporating wherein the one of the connected roads includes a ramp; and the processing circuitry is further configured to determine merge achievability for the ramp based on the road complexity of the one of the connected roads and information of a vehicle to merge onto the one of the connected roads as taught by Chapman in order to provide improved techniques for obtaining and assessing traffic-related information.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Halama, in view of Chapman, and further in view of US 20200231158 (“Okuyama”).

As per claims 8 and 18, Choi does not explicitly disclose wherein the processing circuitry is further configured to implement a merge model that includes a transition period when the vehicle is controlled by a driver of the vehicle and an automatic period when the vehicle is controlled automatically. 
However, Okuyama teaches wherein the processing circuitry is further configured to implement a merge model that includes a transition period when the vehicle is controlled by a driver of the vehicle and an automatic period when the vehicle is controlled automatically (see at least abstract: guiding switching of a traveling state of the host vehicle from autonomous driving to manual driving, at a point located at a predetermined distance before the high difficulty point, [0071]-[0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Choi by incorporating wherein the processing circuitry is further configured to implement a merge model that includes a transition period when the vehicle is controlled by a driver of the vehicle and an automatic period when the vehicle is controlled automatically as taught by Okuyama in order to suppress confusion of the driver and so the driver can afford to start manual driving.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Halama, in view of Chapman, in view of US 20130054131 (“Zhang”), and further in view of US 20110112710 (“Meyer-Ebeling”).

As per claim 9, Choi does not explicitly disclose wherein the road complexity includes a ramp distance, a speed limit of the one of the connected roads, and the information of the vehicle includes a maximum speed of the vehicle and a maximum acceleration of the vehicle.
However, Zhang teaches wherein the road complexity includes a ramp distance, a speed limit of the one of the connected roads (see at least abstract, [0029]: navigation apparatus 10 has an external computer 2 installed at a remote position for calculating the expressway information 113 from the entrance ramp to the exit ramp according to the expressway map 111, and storing the expressway information 113 in the map database 11. The expressway information 113 includes information such as a ramp distance, a speed limit, and a toll station, and the ramp distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Choi by incorporating wherein the road complexity includes a ramp distance, a speed limit of the one of the connected roads as taught by Zhang in order to plan a path more quickly.
However, Meyer-Ebeling teaches the information of the vehicle includes a maximum speed of the vehicle and a maximum acceleration of the vehicle (see at least abstract, [0009]: method for estimating the range of a motor vehicle by presetting or limiting parameters that may affect the range. The parameters that may be preset or limited as part of the method relate generally to driving performance and may include or more of a maximum permissible velocity, a maximum permissible acceleration and a maximum performance level for a comfort system (such as the cooling power of an air-conditioning system)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Choi by incorporating the information of the vehicle includes a maximum speed of the vehicle and a maximum acceleration of the vehicle as taught by Meyer-Ebeling in order to provide improved energy management.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/            Primary Examiner, Art Unit 3668